       Case 2:20-cv-00721-ACA Document 45 Filed 07/29/21 Page 1 of 12                   FILED
                                                                                2021 Jul-29 PM 04:21
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

 HENRY MURRY, JR.,                       )
                                         )
       Plaintiff,                        )
                                         )
 v.                                      )   Case No.: 2:20-cv-00721-ACA
                                         )
 WALMART STORES, INC.,                   )
                                         )
       Defendant.                        )


                         MEMORANDUM OPINION

      Plaintiff Henry Murry, Jr. filed this suit against Defendant Wal-Mart Stores

East, LP (“Walmart”), alleging claims under twelve different statutes and common

law causes of action. (Doc. 33 at 27). Before the court is Walmart’s motion to

dismiss Mr. Murry’s third amended complaint. (Doc. 35). The court WILL DENY

IN PART AND GRANT IN PART the motion. Because Mr. Murry’s complaint

states a plausible claim for relief for age and race discrimination, the court WILL

DENY the motion to dismiss those claims. Because his complaint fails to state a

claim for relief for any other cause of action, the court WILL DISMISS those claims

without prejudice.

I.    BACKGROUND

      At this stage, the court must accept as true the factual allegations in the

complaint and construe them in the light most favorable to the plaintiff. Butler v.
        Case 2:20-cv-00721-ACA Document 45 Filed 07/29/21 Page 2 of 12




Sheriff of Palm Beach Cnty., 685 F.3d 1261, 1265 (11th Cir. 2012). Mr. Murry also

attached to his complaint a copy of his Equal Employment Opportunity Commission

(“EEOC”) charge and documents showing his employment history and performance

reviews from Walmart. (Doc. 33 at 2–12). Because exhibits attached to a complaint

are considered a part of the pleading, the court will also describe the facts set out in

the exhibits. See Fed. R. Civ. P. 10(c) (“A copy of a written instrument that is an

exhibit to a pleading is a part of the pleading for all purposes.”); Saunders v. Duke,

766 F.3d 1262, 1270 (11th Cir. 2014) (“[D]ocuments attached to a complaint or

incorporated in the complaint by reference can generally be considered by a federal

court in ruling on a motion to dismiss under Rule 12(b)(6).”).

      Mr. Murry is a sixty-year-old Black man. (Doc. 33 at 35). He worked for

Walmart from 1980 until 2008 and again from 2016 until 2019, where his titles

included “Assistant Manager,” “Co-Manager,” and “Manager,” among others. (Id.

at 2–4, 23).

      In the years 2016–2018, Mr. Murry’s “Manager Rating” from Walmart was

“Solid Performer.” (Doc. 33 at 10). He received good performance reviews. (Id. at

11). A “Candidate Profile Report” for the position of “Manager” generated by

Walmart based on an assessment completed five months prior to the alleged

discriminatory act stated that Mr. Murry was “[l]ikely to be competent in all areas

of the job and handle responsibilities with proficiency.” (Id. at 12).


                                           2
        Case 2:20-cv-00721-ACA Document 45 Filed 07/29/21 Page 3 of 12




       After working as an Assistant Store Manager at a Walmart store in Brent,

Alabama, in November 2018 Mr. Murry was transferred to a location in Northport.

(Doc. 33 at 31). While there, Mr. Murry expressed interest in a higher salaried

management position that he refers to as a “co-manager” (id. at 35), but which

Walmart refers to as a “Shift Manager” (id. at 31). Walmart interviewed him for the

position and the various candidates for the job all underwent a “Store Tour

Assessment,” after which a “white male in his mid-40s” was hired. (Id. at 31–32).

The person hired for the position was younger and “had less experience, skills, and

education.” (Id. at 23). Mr. Murry learned of this outcome in April 2019. (Id. at

35).

       On July 29, 2019, after attempting to return to his previous position at

Walmart’s Brent location, Mr. Murry was informed that he no longer had a job at

that store, and “that [he] had 30 days to apply for a job, otherwise [he] would be

terminated.” (Doc. 33 at 23). He then took paid time off and “went on a short-term

leave.” (Id.). He applied for his previously held position at the Brent store but

received no response. (Id.). On July 31, 2019, he complained to Walmart’s “Ethics

hotline,” discussing another employee whose “job was protected” after he took

“leave over 3 month[s].” (Id. at 16, 23).

       Then, in September 2019 Mr. Murry “applied for critical illness grant money”

and alleges that Walmart “delayed processing the paperwork in an act of retaliation.”


                                            3
       Case 2:20-cv-00721-ACA Document 45 Filed 07/29/21 Page 4 of 12




(Doc. 33 at 23). He alleges that “[b]ased on the Medical Leave Act, [his] position

should have been held for 12 months.” (Id.). This court understands Mr. Murry to

be referring to his position at the Brent store. He then alleges that he “was rushed

back[] to work by management in order to secure [his] position” and that “[a]s a

result, [his] body did not have time to fully recover.” (Id. at 23–24). He provides

no further details regarding what he needed to recover from, whether he requested

leave under the Family and Medical Leave Act (“FMLA”), or when it was that

Walmart “rushed” him back to work or under what circumstances.

      Mr. Murry filed a charge of discrimination with the EEOC alleging that

Walmart failed to promote him based on race and age, received a right-to-sue letter

five months later, and then filed a complaint in this court. After being granted leave

to amend his complaint three times, he filed a third amended complaint, which

Walmart now moves to dismiss.

II.   DISCUSSION

      Mr. Murry alleges that Walmart violated the Fair Labor Standards Act, the

Civil Rights Act, the National Labor Relations Act, the Age Discrimination in

Employment Act, the Family and Medical Leave Act, the Alabama Workers’

Compensation Act, the Alabama Age Discrimination in Employment Act, and

alleges retaliatory discharge, harassment, fraud, defamation, and emotional distress.

(Doc. 33 at 27). Walmart moves to dismiss all of these claims. (Doc. 35 at 1).


                                          4
        Case 2:20-cv-00721-ACA Document 45 Filed 07/29/21 Page 5 of 12




      This court will first address Walmart’s argument that Mr. Murry’s entire

complaint should be dismissed because it violates the Federal Rules of Civil

Procedure and this court’s orders to replead. (Doc. 35 at 10). Walmart argues that

Mr. Murry’s complaint is a “shotgun pleading” (id.), which would be grounds for

dismissal without the court addressing the merits of his claims. Jackson v. Bank of

Am., N.A., 898 F.3d 1348, 1360 (11th Cir. 2018) (“[F]iling a shotgun pleading is

grounds for dismissal in this Circuit.”). Federal Rule of Civil Procedure 8(a)(2)

states that a complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief” and Federal Rule of Civil Procedure

10(b) requires a party to “state its claims or defenses in numbered paragraphs.”

      The Eleventh Circuit has identified four types of shotgun pleadings, the

second of which is relevant to Walmart’s argument: a complaint that “is replete with

conclusory, vague, and immaterial facts not obviously connected to any particular

cause of action.” Weiland v. Palm Beach Cnty. Sheriff's Off., 792 F.3d 1313, 1321–

22 (11th Cir. 2015). According to the Eleventh Circuit, “[t]he unifying characteristic

of all types of shotgun pleadings is that they fail to one degree or another, and in one

way or another, to give the defendants adequate notice of the claims against them

and the grounds upon which each claim rests.” Id. at 1323. Walmart argues that

Mr. Murry “does not state what factual allegations support claims for discrimination




                                           5
          Case 2:20-cv-00721-ACA Document 45 Filed 07/29/21 Page 6 of 12




based on race” or “discrimination based on disability” and asserts it is left “with no

way to formulate an answer to any purported claim.” (Doc. 35 at 11).

      Mr. Murry’s complaint does contain some immaterial facts not obviously

connected to any cause of action, such as his reference to a training class unrelated

to the promotion for which he applied. (Doc. 33 at 23). And he attached a variety

of exhibits, such as Walmart’s Statement of Position in response to his EEOC

charge.    (Id. at 29–33).   But the substance of his complaint is his two-page

“Statement of Claim” (id. at 23–24), and his two-page EEOC charge (id. at 34–35).

On those pages he clearly asserts that he is a sixty-year-old Black man who was

qualified for the position for which he applied, but that position was awarded to a

white man in his mid-forties. (Id. at 23, 35). Those facts are obviously related to

causes of action for employment discrimination based on age and race—claims

which Mr. Murry includes in his complaint. (Id. at 23, 34–35). Walmart’s motion

to dismiss demonstrates that it understands Mr. Murry’s claims. (Doc. 35 at 11).

This court is unpersuaded that Walmart is left with “no way to formulate an answer

to any purported claim” and will not dismiss the complaint on those grounds.

      However, some claims within the complaint are unsupported by any factual

allegations and will be dismissed for that reason. On the “Pro Se General Complaint

for a Civil Case” form provided to Mr. Murry by this court, he listed twelve distinct

statutes and common law causes of action in the “Basis for Jurisdiction” section.


                                          6
        Case 2:20-cv-00721-ACA Document 45 Filed 07/29/21 Page 7 of 12




(Doc. 33 at 27). Nowhere in the complaint does he allege any facts relating to claims

under the Fair Labor Standards Act, the National Labor Relations Act, or the

Alabama Workers’ Compensation Act. Nor does he allege any facts relating to state

law claims of harassment, fraud, defamation, or emotional distress. Accordingly, the

court WILL GRANT the motion to dismiss these claims.

      Mr. Murry does allege facts relating to claims of discrimination and retaliation

under Title VII, the ADEA, the Americans with Disabilities Act (“ADA”), and the

Alabama Age Discrimination in Employment Act (“AADEA”). He also alleges facts

relating to a failure to provide medical leave under the FMLA. The court will address

these claims below.

      1.     Retaliation

      Title VII, the ADA, and the ADEA all contain similar provisions prohibiting

employers from discriminating against employees for “opposing” employment

practices made unlawful by the acts. 42 U.S.C. §§ 2000e-3(a), 12203(a); 29 U.S.C.

§ 623(d). Because of the similarities of these provisions, retaliation claims under all

three are assessed under the same framework. Stewart v. Happy Herman’s Cheshire

Bridge, Inc., 117 F.3d 1278, 1287 (11th Cir. 1997). Additionally, “the purpose and

prohibitions of the AADEA are similar to those of the . . . ADEA,” thus “ADEA

principles should . . . govern in AADEA cases.” Robinson v. Ala. Cent. Credit

Union, 964 So. 2d 1225, 1228 (Ala. 2007).


                                          7
        Case 2:20-cv-00721-ACA Document 45 Filed 07/29/21 Page 8 of 12




      Courts refer to an act of opposition protected under these statutes as a

“protected activity.” Harper v. Blockbuster Ent. Corp., 139 F.3d 1385, 1388 (11th

Cir. 1998). A complaint about discrimination is a protected activity “if the plaintiff

could ‘reasonably form a good faith belief that the alleged discrimination existed.’”

Jefferson v. Sewon Am., Inc., 891 F.3d 911, 925 (11th Cir. 2018) (quoting Taylor v.

Runyon, 175 F.3d 861, 869 (11th Cir. 1999)).

      Here, Mr. Murry states that he “complained to the Ethics hotline,” but he does

not allege that his complaint was about employment practices prohibited by these

statutes. (Doc. 33 at 23). He states that in his call to the hotline he discussed another

employee whose “job was protected” when he took “leave over 3 month[s],” but he

provides no further information. (Id. at 16). As Mr. Murry’s complaint does not

allege sufficient facts to state a plausible claim of retaliation under Title VII, the

ADA, the ADEA, or the AADEA, the court WILL GRANT the motion to dismiss

these claims.

      2.     Discrimination Based on Disability

      Walmart argues that the disability discrimination claim in Mr. Murry’s

complaint should be dismissed because he failed to exhaust administrative remedies.

(Doc. 35 at 16).

      A “judicial complaint is limited by the scope of the EEOC investigation that

can reasonably be expected to grow out of the charge of discrimination.” Gregory


                                           8
       Case 2:20-cv-00721-ACA Document 45 Filed 07/29/21 Page 9 of 12




v. Ga. Dep’t of Hum. Res., 355 F.3d 1277, 1280 (11th Cir. 2004). Mr. Murry’s

EEOC charge alleges discrimination based only on race and age. (Doc. 33 at 35).

Because Mr. Murry’s third amended complaint does not allege any facts relating to

a disability or discrimination based on disability, the court cannot determine whether

an EEOC investigation into his discrimination claims might have encompassed a

disability claim. Thus, the court WILL GRANT the motion to dismiss this claim

because of his failure to exhaust the required administrative remedies.

      3.     Discrimination Based on Race

      A complaint alleging discrimination under Title VII need “only ‘provide

enough factual matter (taken as true) to suggest intentional race discrimination.’”

Surtain v. Hamlin Terrace Found., 789 F.3d 1239, 1246 (11th Cir. 2015) (quoting

Davis v. Coca-Cola Bottling Co. Consol., 516 F.3d 955, 974 (11th Cir. 2008)). It

does not need to “allege facts sufficient to make out a classic McDonnell Douglas

prima facie case.” Id. But as the Eleventh Circuit recently explained, alleging a

prima facie case is one way to plausibly state a claim for relief under Title VII.

Ziyadat v. Diamondrock Hosp. Co., No. 20-10485, --- F.4th ----, 2021 WL 2934695,

at *3–4 (11th Cir. July 13, 2021) (holding that the plaintiff had “alleged a plausible

circumstantial case of racial discrimination” under McDonnell Douglas, thus his

complaint was sufficient to survive a motion to dismiss).




                                          9
         Case 2:20-cv-00721-ACA Document 45 Filed 07/29/21 Page 10 of 12




      Demonstrating a prima facie case “requires only that the plaintiff establish

facts adequate to permit an inference of discrimination.” Holifield v. Reno, 115 F.3d

1555, 1562 (11th Cir. 1997). To establish a prima facie case of discriminatory

failure-to-hire, a plaintiff must show “that she is a member of a protected class, that

she applied for and was qualified for an available position, that she was rejected, and

that the defendant filled the position with a person outside of the protected class.”

Walker v. Prudential Prop. & Cas. Ins. Co., 286 F.3d 1270, 1274–75 (11th Cir.

2002).

      Here, Mr. Murry’s complaint asserts that he is Black, he applied for and was

qualified for an available position, he was rejected, and that Walmart filled the

position with a person who is white. (Doc. 33 at 35). His complaint includes his

extensive work history with Walmart and other retailers featuring job titles such as

“Manager,” “Assistant Manager,” and “Co-Manager.” (Id. at 2–7). It further

includes performance reviews stating that he “Exceeds Expectations” and describing

his various managerial skills in a positive light. (Id. at 8–12). The factual allegations

in Mr. Murry’s complaint plausibly state a claim that he was qualified for the

position and thus are sufficient to permit an inference of discrimination.

      4.      Discrimination Based on Age

      As explained above, plaintiffs alleging discrimination are not required at the

pleading stage to establish a prima facie case under McDonnell Douglas but doing


                                           10
       Case 2:20-cv-00721-ACA Document 45 Filed 07/29/21 Page 11 of 12




so will be sufficient to survive a motion to dismiss. The elements of a prima facie

case of age discrimination under the ADEA are “(1) that [the plaintiff] was a member

of the protected group of persons between the ages of forty and seventy; (2) that she

was subject to adverse employment action; (3) that a substantially younger person

filled the position that she sought or from which she was discharged; and (4) that she

was qualified to do the job for which she was rejected.” Kragor v. Takeda Pharms.

Am., Inc., 702 F.3d 1304, 1308 (11th Cir. 2012) (quoting Damon v. Fleming

Supermarkets of Fla., Inc., 196 F.3d 1354, 1359 (11th Cir.1999)).

      Mr. Murry’s complaint asserts that he is sixty years old, he was not hired for

the position for which he applied, a person in his mid-forties was hired for the

position, and that Mr. Murry was qualified for the job. (Doc. 33 at 35). Just as with

Mr. Murry’s claim of race discrimination, his complaint plausibly alleges a set of

facts that permits an inference of age discrimination under the ADEA and ADEAA.

      5.     Denial of Medical Leave

      The FMLA provides that “an eligible employee shall be entitled to a total of

12 workweeks of leave during any 12-month period” in the event of “a serious health

condition that makes the employee unable to perform the functions of the position

of such employee.” 29 U.S.C. § 2612(a)(1). The FMLA defines a “serious health

condition” as an “illness, injury, impairment, or physical or mental condition that




                                         11
       Case 2:20-cv-00721-ACA Document 45 Filed 07/29/21 Page 12 of 12




involves (A) inpatient care in a hospital, hospice, or residential medical care facility;

or (B) continuing treatment by a health care provider.” 29 U.S.C. § 2611(11).

       The only allegations in Mr. Murry’s complaint regarding a denial of medical

leave are that “[b]ased on the Medical Leave Act, [his] position should have been

held for 12 months,” and that he “was rushed back[] to work by management in order

to secure [his] position,” and “[a]s a result, [his] body did not have time to fully

recover.” (Doc. 33 at 24–25). Mr. Murry does not allege that he ever requested

leave under the FMLA, nor does he allege any serious health condition that made

him unable to perform the functions of his position. Therefore, he fails to state a

claim for relief under the FMLA. The court WILL GRANT Walmart’s motion to

dismiss the FMLA claim.

III.   CONCLUSION

       For the reasons above, the court WILL DENY Walmart’s motion to dismiss

Mr. Murry’s claims of discrimination based on age and race and WILL GRANT

Walmart’s motion to dismiss all of Mr. Murry’s other claims.

       The court will enter a separate order consistent with this opinion.

       DONE and ORDERED this July 29, 2021.



                                      _________________________________
                                      ANNEMARIE CARNEY AXON
                                      UNITED STATES DISTRICT JUDGE


                                           12
